OPINION — AG — **** COUNTY PURCHASES-PRICE LISTS-SEALED BIDS **** UNDER 69 O.S. 1961 45.2 [69-45.2], THE BOARD OF COUNTY COMMISSIONERS CAN PURCHASE MATERIAL FROM ANY BIDDER SUBMITTING BIDS, PROVIDED HE WILL FURNISH THE MATERIAL ON THE LIST AT A PRICE NOT GREATER THAN THE LOWEST PRICE FILED WITH THEM AND SET FORTH ON THE RESPECTIVE LISTS APPROVED AND ADOPTED BY THE COMMISSIONERS ON PURCHASE OF MATERIAL OF $1,500 OR LESS. MATERIALS COSTING IN EXCESS OF $1,500 MUST BE MADE UPON SEALED BIDS AND PURCHASES FROM THE LOWEST AND BEST BIDDER W. J. MONROE  ** COMPETITIVE BIDDING, LOWEST BID **